      Case: 4:17-cv-02409-BYP Doc #: 67 Filed: 07/08/21 1 of 3. PageID #: 719




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CECIL KOGER,                                      :
                                                  :     Case No. 4:17-CV-02409
       Plaintiff,                                 :
                                                  :     Judge Benita Y. Pearson
               v.                                 :
                                                  :
DIRECTOR GARY MOHR, et al.,                       :
                                                  :
       Defendants.                                :



 DEFENDANTS’ MOTION FOR CLARIFICATION OF ORDER (ECF. 64), OR IN THE
  ALTERNATIVE, MOTION TO RESCHEDULE FINAL PRETRIAL CONFERENCE
                               and
  MOTION TO PERMIT PERSON WITH SETTLEMENT AUTHORITY TO ATTEND
                         VIA TELEPHONE


       Defendants, by and through counsel, respectfully request clarification of the Court’s

Order (ECF 64) regarding the incarcerated plaintiff’s appearance at the July 14, 2021 final

pretrial hearing via video conferencing, or in the alternative, request to reschedule the July 14,

2021 hearing. Defendants also respectfully request that a person with settlement authority be

permitted to attend the final pretrial hearing via telephone.

                                                  Respectfully submitted,

                                                  DAVE YOST
                                                  Ohio Attorney General

                                                  s/ Mindy Worly
                                                  MINDY WORLY (0037395)
                                                  Principal Assistant Attorney General
                                                  Criminal Justice Section, Corrections Unit
                                                  30 East Broad Street, 23rd Floor
                                                  Columbus, Ohio 43215
                                                  Phone: (614) 728-0161; Fax: (866) 474-4985
                                                  Mindy.Worly@OhioAttorneyGeneral.gov

                                                  Trial Attorney for Defendants
       Case: 4:17-cv-02409-BYP Doc #: 67 Filed: 07/08/21 2 of 3. PageID #: 720




                                               MEMORANDUM

        First, Defendants respectfully seek clarification. The Court specifically ordered that the

plaintiff attend the July 14, 2021 final pretrial hearing via Zoomgov. ECF 64. However,

undersigned counsel’s staff has been notified by the Ohio Department of Rehabilitation and

Correction’s (ODRC) Video Conferencing staff that a court employee contacted them and

changed the Zoomgov attendance of the incarcerated plaintiff at the July 14, 2021 final pretrial

conference to a telephone attendance. 1 Accordingly, the Video Conferencing staff have arranged

for the plaintiff to attend via telephone.

        The Video Conferencing staff also informed this office that currently video conferences

need to be scheduled three weeks in advance due to limited resources. 2 Defendants respectfully

ask if the Court would like to proceed with plaintiff attending by telephone, move the final

pretrial conference out to a future date, or take other action.

        Should the July 14, 2021 final pretrial hearing be held, Defendants respectfully request

that the designated ODRC individual with settlement authority, an attorney with ODRC Legal

Services, be permitted to attend via telephone in an effort to preserve scarce State resources

including mileage or use of a state car, time out of office, and lost time due to traveling from

Columbus.




1
 Email from Judy Guyer to DRC Videoconference, July 7, 2021 at 11:14 am which was construed as a request to
change the video conference to a telephone conference.
2
 Apparently, it is much more complicated than just having an inmate or employee sit down in front of a computer in
an institution. Undersigned does not claim to have the technical background to completely understand this, but
according to the Video Conference staff, ODRC employees working in institutions do not have access to Zoom or
Zoomgov on their computers. The institutions use video room systems most of which are incompatible with a direct
Zoom link. Video Conference staff must use “old video bridges that connect to Zoom, using a SIP address.”


                                                        2
      Case: 4:17-cv-02409-BYP Doc #: 67 Filed: 07/08/21 3 of 3. PageID #: 721




                                                   Respectfully submitted,

                                                   DAVE YOST
                                                   Ohio Attorney General


                                                   s/ Mindy Worly
                                                   MINDY WORLY (0037395)
                                                   Principal Assistant Attorney General
                                                   Criminal Justice Section, Corrections Unit
                                                   30 East Broad Street, 23rd Floor
                                                   Columbus, Ohio 43215
                                                   Phone: (614) 728-0161; Fax: (866) 474-4985
                                                   Mindy.Worly@OhioAttorneyGeneral.gov

                                                   Trial Attorney for Defendants




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing was electronically filed on

July 8, 2021. Notice of this filing will be sent to counsel for all parties via the Court’s electronic

filing system. Parties may access this filing through the Court’s system.


                                                              s/ Mindy Worly
                                                              Mindy Worly (0037395)
                                                              Principal Assistant Attorney General




                                                  3
